Case 1:20-cv-21906-XXXX Document 1-5 Entered on FLSD Docket 05/06/2020 Page 1 of 4




             EXHIBIT “4”
Case 1:20-cv-21906-XXXX Document 1-5 Entered on FLSD Docket 05/06/2020 Page 2 of 4



                                                    IN THE CIRCUIT COURT OF THE
                                                    ELEVENTH JUDICIAL CIRCUIT IN AND
                                                    FOR MIAMI-DADE COUNTY, FLORIDA

                                                    CIRCUIT CIVIL DIVISION

                                                    CASE NO. 2020-008305-CA-01 (27)

   HAZEL THOMPSON BRYANT,       )
                                )
        Plaintiff,              )
                                )
   v.                           )
                                )
   AMERICAN SECURITY INSURANCE )
   COMPANY and SELECT PORTFOLIO )
   SERVICING, INC.,             )
                                )
        Defendants.             )
                                )
                                /

                                        NOTICE OF FILING

          PLEASE TAKE NOTICE that on May 6, 2020, a Notice of Removal pursuant to 28

   U.S.C. §1446(d) of the above-entitled action was filed in the United States District Court for the

   Southern District of Florida, on behalf of Defendant AMERICAN SECURITY INSURANCE

   COMPANY. The filing of the Notice of Removal in the United States District Court and this

   Notice of Filing in this Court effects the removal of this action from state court. A copy of the

   Notice of Removal filed in the United States District Court is attached hereto as Exhibit “A.”

          Respectfully submitted this 6th day of May, 2020.
Case 1:20-cv-21906-XXXX Document 1-5 Entered on FLSD Docket 05/06/2020 Page 3 of 4
                                                  CASE NO. 2020-008305-CA-01 (27)


                                                  Respectfully submitted,

                                                  WARGO & FRENCH, LLP
                                                  Counsel for Defendant American Security
                                                  Insurance Company
                                                  201 S. Biscayne Boulevard, Suite 1000
                                                  Miami, Florida 33131
                                                  Telephone: (305) 777-6000
                                                  Facsimile: (305) 777-6001
                                                  Email: eholober@wargofrench.com
                                                  Service: flservice1@wargofrench.com



                                                  By: /s/ Evan M. Holober ___________
                                                              DANIEL H. PEREZ
                                                             Florida Bar No. 106141
                                                             EVAN M. HOLOBER
                                                            Florida Bar No. 1012320



                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been served via

   E-Service upon: Maxwell S. Barnard Esq., Watson, Espinal, Barnard, PLLC, Counsel for

   Plaintiff at [ME@weblawfl.com] and [LS@weblawfl.com] on May 6, 2020.



                                                         /s/ Evan M. Holober_____________
                                                                EVAN M. HOLOBER




                                              2
Case 1:20-cv-21906-XXXX Document 1-5 Entered on FLSD Docket 05/06/2020 Page 4 of 4




             EXHIBIT “A”
